Citation Nr: 1102586	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  10-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection to left ear hearing loss.

2.  Entitlement to an initial compensable disability rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for right ear hearing loss [assigning a noncompensable 
disability rating] and denied entitlement to service connection 
for left ear hearing loss.  The appellant submitted his Notice of 
Disagreement with this determination in January 2010, and timely 
perfected his appeal in April 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims.

While there appears to be some confusion as to whether the 
appellant wishes to appeal both of the issues noted above, the 
Board has determined that after reviewing the four corners of the 
VA Form 9 [Substantive Appeal], it is clear that the appellant 
intended to continue his appeal with respect to both issues.



The April 2010 VA Form 9 also included a written statement by the 
appellant, indicating that he had received additional treatment 
for his hearing loss from P.E.C. in Birmingham, Alabama and from 
Dr. B.B. in Anniston, Alabama.  Review of the record does not 
indicate that the appellant had previously identified these 
providers for VA to obtain any available records associated with 
his care.  Accordingly, the Board has determined that the 
appellant's claims must be remanded in order to obtain these 
records.

After obtaining these outstanding treatment records, the RO/AMC 
should obtain an addendum to the July 2009 VA audiological 
examination report.  As the Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical evidence 
to support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  Colvin 
at 175.  For the reasons described above, the appellant's claims 
must be remanded for a VA examination addendum.

Since the award of service connection for the appellant's left 
ear could impact his claim for an initial compensable disability 
rating for his right ear hearing loss now on appeal, the two 
issues are inextricably intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, 
following completion of the Board's remand directives, VA should 
readjudicate the appellant's claims and then return them to the 
Board for further adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2010).  Expedited handling is 
requested.)

1.  The AMC/RO is requested to contact the 
appellant to obtain the appropriate 
releases to obtain his treatment records 
from P.E.C. in Birmingham, Alabama, and 
from B.B., M.D. in Anniston, Alabama.  Any 
responses received there from should be 
associated with the appellant's claims 
file.

2.  If and only if additional medical 
records are associated with the 
appellant's claims file, the AMC/RO should 
obtain an addendum to the July 2009 VA 
audiological examination to determine the 
nature and etiology of the appellant's 
left ear hearing loss.  

The VA audiological examination should 
state whether it is at least as likely as 
not that the appellant's left ear hearing 
loss is due to his conceded acoustic 
trauma in service.  Specifically, the VA 
examiner should address the appellant's 
report that he was not exposed to any 
additional acoustic trauma [occupational 
or recreational] since his discharge from 
service.  

The examiner must also be made aware of 
the holding in Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993), which stated that 
when audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that time, 
he may nevertheless establish service 
connection for a current hearing 
disability by submitting evidence that the 
current disability is causally related to 
service.


It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  The examination report addendum 
must be typed.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to service 
connection for left ear hearing loss and 
entitlement to an initial compensable 
disability evaluation for right ear hearing 
loss should be readjudicated.  If the 
claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, these issues should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

